DETAILED ACTION
Supplemental Action
	This action supplements the action dated 6/01/2021, and corrects a typographical error regarding the “Ly” reference applied to e.g. claim 4.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims recite tests and result conditions which at least one of the filters of the invention must satisfy, but the specific requirements are unclear.  For the purposes of examination it is understood that the tests themselves are not required to be performed as process steps in the purification method of the invention, but instead provide the background for the conditions.  However, the actual required conditions are unclear.  Most specifically, the “conditions” refer to an increase in content of particular impurities, but it is not clear where these impurities are measured, i.e. whether the condition requires that the impurities accumulate in the solvent or accumulate on the membrane.  This is particularly unclear because the test does not require filtering the solvent, only “immersing” the filter in the solvent, as currently understood.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 5-10, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hioki et al (JP 2002099098 A).
	With respect to claim 1, Hioki teaches methods of producing photoresist compositions and in particular filtration of such compositions [Abs, 0003] which include organic solvents [0005] to remove fine particles therefrom.  The process involves filtration through at least two sets of filters, including a composite filter with a pore size in the range of 0.01-10 µm [0006] and another filter with a pore size of 0.01-0.2 µm [0007].  Hioki teaches in examples filtering through the composite filter, a specific example of which includes a three-layer composite, with pore sizes of the layers being 5 µm/ 0.2 µm/ 0.5 µm [0009] under nitrogen pressurization of 50 kPa, and filtering through a set of four parallel filters of pore size 0.1 µm at a pump pressure of 2.8-3.2 kPa [0013].
	As best understood, Hioki may therefore be considered as anticipating the claimed invention, by teaching filtration through two filters, in which higher pressure is employed to filter through the filter having a larger maximum pore size i.e. the composite filter.
	Alternatively, if the separate examples discussing separate parts of the process are not considered sufficient for anticipation, then at minimum the claimed process would have been obvious over the teachings of Hioki, because Hioki at least suggests that the combined operation of examples 1 and 2 result in good quality filtration with no clogging and, regardless, Hioki teaches or suggests higher pressure for the first filtration step.
With respect to claim 2, as best understood the above system would satisfy the claim requirements, particularly in light of the specification (see [0109] of the instant specification) i.e. in which the “coincides” relationship refers to a greater than/less than comparison, and which is necessary to also satisfy claim 1 as above in a case where only two sets of filters are compared, as in Hioki.
	With respect to claim 3, if the pore size X1 is taken to be 5 µm and X2 is taken to be 0.1 µm, then the X1 is 5000% of X2.  However, examiner notes that because the first filter is a laminate of multiple layers, in practice the “maximum pore size” X1 may be interpreted as the largest pore size on whichever layer limits the effective pore size of the composite (because, as described in the specification, the term “maximum” and “minimum” refers to the overall filters employed, not the specific constructional layers forming one of the filters), which would correspond to a value of 0.2 µm in the examples.  In such a case, X1 is 200% of X2.  As such, regardless of the interpretation of the term when applied to a composite as in Hioki, the exemplary membranes satisfy the claim requirements.
	With respect to claim 5, see the rejection of claim 3 above.  Under the interpretation that the pore size X1 represents the effective pore size of the composite (i.e. as limited by the finest layer), the pore size of 200 nm would satisfy the claim requirements.  Regardless, Hioki discusses available pore size ranges for the composite, and for the individual layers thereof [0006] which ranges overlap the claim requirements, such that the claimed range would have been obvious to one of ordinary skill in the art.  See MPEP 2144.05 I.
	With respect to claim 6, the ratio P1/P2 is  15.625-17.857 (as the value of P2 is disclosed as a range).  As above, the ratio of X1/X2 is either 50 or 2, depending upon the interpretation of the requirements.  In any case, the values satisfy the claim requirements, as the pressure ratio/pore ratio is at minimum 31.25% (using a pressure ratio of 15.625 and pore ratio of 50) and is at maximum 892.85% (using a pressure ratio of 17.857 and a pore ratio of 2) among the example data, both of which lie within the claimed range.
With respect to claim 7, Hioki teaches a value of P2 of approximately 0.0028-0.0032 MPa (i.e. 2.8-3.2 kPa), which satisfies the claim requirements.
	With respect to claim 8, Hioki teaches using the finer filter downstream of the coarser (composite) filter [0007].
	With respect to claim 9, Hioki only teaches passing through each set of filters once, such that the claim limitation is satisfied by the taught process or at minimum would have been obvious over the taught process.
	With respect to claim 10, Hioki teaches that the composite filter includes a PTFE layer, which is a polyfluorocarbon.
	With respect to claim 13, Hioki teaches that the finer filter may be polyethylene, which is a polyolefin.
	With respect to claims 16 and 17, Hioki teaches passing through the first filter then the second, which would inherently require a pipe line through which the substance is supplied given the broadest reasonable interpretation; alternatively, suitable fluid delivery structures e.g. pipe lines would have been obvious to include.  As above, Hioki teaches employing multiple filters in parallel for the finer downstream filter.
	With respect to claims 18-20, the claimed requirements appear to represent the inherent result of employing the claimed materials in the claimed manner, which as above is taught or suggested by Hioki.  As such, Hioki anticipates or renders obvious the claim requirements absent further clarification of the required structures or process steps meant to achieve them.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al, or over Hioki et al in view of Ly et al (US PGPub 2015/0144557 A1).
	Hioki teachs as above but is silent to the specific use of a pore size X2 in the range of 1.0-15 nm.  As above, in examples, Hioki employs 100 nm pores in the finer filter.

	See also Ly, which teaches purifiers for organic solvents [Abs] e.g. discussed within the field of photoresist applications [0002] and teaches that the system may include an ion exchange resin in addition to further filtration membranes for the purpose of purifying the solvent, most particularly to aid in removing metals [0009], and that the combination of ion-exchange membrane, microporous membrane, and fine filtration membrane is highly effective at removing metal and other impurities from the solvent in a single pass [0013-0014].  Ly further teaches that the finer filtration membrane formed of e.g. PTFE may itself have ion-exchange functionality [0012, 0045] and teaches that this membrane may have a pore size rating in a range of 1-25 nm [0012].  This allows for the finer membrane to be effective to capture any ions or particles that may be shed by the upstream components e.g. the upstream resins.
	It would have been obvious to one of ordinary skill in the art to modify Hioki’s taught system to include a finer filtration membrane as in Ly, with ion exchange functionality and small pore sizes, e.g. in combination with an upstream resin to gain the benefit of effectively removing metals from organic solvents in applications such as photoresist operations, and more particularly gaining the benefit of ensuring that at least the fine membrane is capable of acting as a backup to capture any materials uncaptured by (or shed from) the resin and the like.
Claims 11, 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al in view of Ly et al.
	With respect to claim 11, Hioki teaches as above but is silent to the presence of a filter having an ion exchange group.
	However, Ly teaches purifiers for organic solvents [Abs] e.g. discussed within the field of photoresist applications [0002] and teaches that the system may include an ion exchange resin in 
	It would have been obvious to one of ordinary skill in the art to modify Hioki’s taught system to include ion exchange functionality e.g. a combination of resin and functionalized membrane as in Ly, to gain the benefit of effectively removing metals from organic solvents in applications such as photoresist operations, and more particularly gaining the benefit of ensuring that at least the fine membrane is capable of acting as a backup to capture any materials uncaptured by (or shed from) the resin and the like.
	With respect to claim 12, as above Hioki teaches that the fine membrane may have pore sizes on the order of 10 nm or larger, but is silent to any with a pore size of 5 nm or smaller.
	However, as above Ly teaches employing a fine membrane in a similar application to gain the benefit of not only fine filtration, but also capture of ions and other particles shed from upstream elements (including an upstream resin bed for metal capture), and teaches that this membrane may have a pore size rating in a range of 1-25 nm [0012].  As above, such membrane would have been obvious to implement into the system of Hioki (along with e.g. upstream resins) for the same purpose, and in such case the taught range overlaps the claimed range such that the claimed range would have been obvious to one of ordinary skill in the art.
	With respect to claim 14, as above Hioki teaches polyethylene for the finer membrane, and it silent to a polymer containing fluorine atoms.

With respect to claims 18-20, the claimed requirements appear to represent the inherent result of employing the claimed materials in the claimed manner, which as above is taught or suggested by Hioki.  In such a case that the claimed behavior is particularly related to details such as ion exchange functionality (e.g. to control metal content), the use of PTFE, or the use of very small pores, such results would be implicit or obvious to the modified system in view of Ly, as above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al in view of Muroi et al (US PGPub 2009/0286178 A1).
Hioki teaches as above but is silent to the presence of a storage tank between filters.
However, Muroi teaches a similar system and process for producing (and purifying) a resist composition [Abs] including filtration through two filters if necessary, one coarser and one finer [0076-0078; 0083-0084], and the system includes storage tanks for the initial composition as well as the filtrates of each stage [0065, Fig. 1].  The system may further direct flow from storage tanks to bypass particular stages when not required [0073], and in some applications employs a filtrate tank to assist pressurization of the flow [0126].
See MPEP 2143 I.B; a simple substitution of one know flow arrangement i.e. the specific flow paths and storage tanks of Muroi’s for another i.e. the unspecified details of Hioki, providing predictable results within the field of photoresist purification, would have been obvious to one of ordinary skill in the art.  Further, providing such tanks in a manner similar to Muroi’s taught system would have been obvious to provide surge volumes, as common in the art of liquid processing, or to gain specific benefits suggested by Muroi e.g. more control over the sequence of operations and the ability to bypass steps if .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hioki et al in view of Yamanaka et al (JP 2015-84122).
Yamanaka was disclosed by applicant on an IDS.  A machine translation is provided for citation of the description.
Hioki teaches as above but is silent to a step of washing at least one of filters before employing them for filtering of the organic solvent.
However, Yamanaka teaches a similar process for purifying photoresist composition [] and teaches that before filtering the composition, the system with filters (e.g. a coarser filter with 50 nm pores and a finer filter with 20 nm pores) is charged and circulated with a butyl acetate wash to clean out the lines [0207].
It would have been obvious to one of ordinary skill in the art to modify Hioki’s taught process to incorporate a washing step as in Yamanaka to prepare the system for filtration of the process liquid.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/584,956 in view of the prior art (see rejections above).
This is a provisional nonstatutory double patenting rejection.
	The copending claims require a similar set of tests and conditions for the properties of a filter or set of filters for chemical liquid purification; see in particular claims 1-4 of the copending application.  The copending application also requires cleaning of the system, see copending claim 5.  Further, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777